DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on May 02, 2022 to the non-final Office action of February 01, 2022 is acknowledged.  The Office action on the currently pending claims 6 and 8-13 follows.

Drawings

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: showing the “front cover” as now claimed in claim 6.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.


See next page→
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as recited in independent claim 6 for the reasons provided in the non-final Office action of February 01, 2022.
In the amendments filed on May 02, 2022, Applicant amended independent claim 6 such that it includes the allowable subject matter of previously pending dependent claim 7 (now cancelled) in order to place the claims in condition for allowance, as noted in the non-final Office action of February 01, 2022.
Applicant further amended claim 12 in order to address the claim objection made in the previous Office action.  The claim amendment has been fully considered and accepted.  The claim objection made to claim 12 is now withdrawn.
All of the other remaining drawing and claim objections are also withdrawn due to the claims being cancelled and thus rendering the remaining drawing and claim objections moot.
The additional cited prior art references teach other cooling systems for a display assembly (see attached PTO-892).  However, none of the additional cited prior art references, taken alone or in combination, are believed to teach the aforementioned allowable subject matter noted in the non-final Office action of 02/01/2022.  Therefore, none of the prior art references of record, taken alone or in combination, are believed to render the claimed invention unpatentable as claimed.
Furthermore, the Written Opinion of the International Search Authority filed in the United States on April 28, 2022 also cites that dependent claim 7 is in condition for allowance.
Finally, the Office has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN S SUL/Primary Examiner, Art Unit 2835